Appeal by the defendant from a judgment of the Supreme Court, Kings County (Greenberg, J.), rendered June 23, 1999, convicting him of robbery in the first degree, upon a jury verdict, and imposing sentence. The appeal brings up for review the denial, after a hearing, of that branch of the defendant’s omnibus motion which was to suppress identification testimony.
Ordered that the judgment is affirmed.
Contrary to the defendant’s contention, the photographic identification procedure was not unduly suggestive because the complainant viewed many photographs before viewing and selecting the defendant’s photograph (see People v Hunte, 276 AD2d 717; People v Wimbush, 210 AD2d 517; see also People v Chipp, 75 NY2d 327, cert denied 498 US 833).
The defendant’s contention that the evidence adduced at trial was legally insufficient to establish his identity as the perpetrator is unpreserved for appellate review (see CPL 470.05 [2]; People v Gaines, 293 AD2d 550; People v Udzinski, 146 AD2d 245). In any event, viewing the evidence in the light most favorable to the prosecution (see People v Contes, 60 NY2d 620), we find that it was legally sufficient to establish beyond a reasonable doubt that the defendant committed the crime of robbery in the first degree (see Penal Law § 160.15 [4]). Moreover, upon the exercise of our factual review power, we are satisfied that the verdict of guilt on that count was not against the weight of the evidence (see CPL 470.15 [5]).
The sentence imposed was not excessive (see People v Suitte, 90 AD2d 80, 93).
The defendant’s remaining contentions are without merit. Smith, J.P., Goldstein, Crane and Rivera, JJ., concur.